Case 1:19-cv-02517-WJM-KLM Document 53 Filed 09/17/20 USDC Colorado Page 1 of 28




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                Judge William J. Martínez

   Civil Action No. 19-cv-2517-WJM-KLM

   STANLEY L. O’BANION,

          Plaintiff,

   v.

   ANDRE MATEVOUSIAN, and
   J.E. KRUEGER,

          Defendants.


        ORDER ON RECOMMENDATIONS OF UNITED STATES MAGISTRATE JUDGE


          This matter is before the Court on (1) the June 30, 2020 Recom mendation of

   United States Magistrate Judge Kristen L. Mix that Plaintiff’s Motion for a Preliminary

   and Permanent Injunction (“PI Motion”) (ECF No. 38) be denied (“First

   Recommendation”) (ECF No. 43); and (2) the August 14, 2020 Recommendation of

   Judge Mix that Defendants’ Motion to Dismiss (ECF No. 19) be granted in part and

   denied in part, and that Defendants’ Motion for Partial Summary Judgment (ECF No.

   20) be granted (“Second Recommendation”) (ECF No. 48). The Recommendations are

   incorporated herein by reference. See 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b).

   For the reasons set forth below, the First Recommendation is adopted, and the Second

   Recommendation is adopted in part and rejected in part.

                                      I. BACKGROUND

   A.     Factual Allegations

          The following allegations are taken from Plaintiff’s Complaint (ECF No. 1) and
Case 1:19-cv-02517-WJM-KLM Document 53 Filed 09/17/20 USDC Colorado Page 2 of 28




   are assumed to be true for purposes of this Order. Plaintiff is an inmate housed in

   United States Penitentiary – Administrative Maximum in Florence, Colorado (“ADX”),1

   and is proceeding in this matter pro se. (¶ 3.)2 Plaintiff is confined in ADX’s “B-Unit”

   (also referred to by the parties as the “Control Unit”), and/or ADX’s Special Housing

   Unit (“SHU”).3 (¶ 7.) Defendant Andre Matevousian is the warden of ADX (¶ 4),4 and

   Defendant J.E. Krueger is the Regional Director of the Federal Bureau of Prisons

   (“BOP”)’s North Central Region (¶ 5).

          For reasons unspecified in his Complaint, Plaintiff is unable to purchase items

   from the ADX commissary. (¶ 10.) He alleges that on August 15, 2018, in violation of

   ADX policy, Matevousian discontinued providing free toothpaste and soap to inmates in

   the Control Unit and SHU who cannot purchase items from the commissary. (¶¶ 8, 10.)

   The same day, Plaintiff filed an administrative grievance against Matevousian, asking

   Matevousian to resume providing Plaintiff with free toothpaste and soap. (¶ 10.) On

   August 22, 2018, Matevousian ordered Plaintiff moved to the SHU, allegedly in

   retaliation for filing this grievance. (¶ 27.) Also apparently beginning around this time,



          1
            ADX is one of several facilities located within the Federal Correctional Complex in
   Florence, Colorado (“FCC Florence”). (ECF No. 41-3 at 2, ¶ 1.)
          2
           Citations to a paragraph number, without more, are to paragraphs in Plaintiff’s
   Complaint (ECF No. 1).
          3
             Defendants assert that ADX does not have a SHU. (ECF No. 41 at 8.) The veracity
   of this assertion is immaterial for purposes of this Order.
          4
             Defendants assert that Matevousian is no longer the warden of ADX. (ECF No. 41 at
   2.) To the extent that this is true, Matevousian’s successor will be automatically substituted as
   a party with respect to Plaintiff’s claims against Matevousian in his official capacity. See Fed.
   R. Civ. P. 25(d)(1); Soc. of Separationists v. Pleasant Grove City, 416 F.3d 1239, 1241 n.2
   (10th Cir. 2005).

                                                   2
Case 1:19-cv-02517-WJM-KLM Document 53 Filed 09/17/20 USDC Colorado Page 3 of 28




   Plaintiff was deprived of one hour of recreation per week, for six months. (¶ 28.)

   Plaintiff did not receive toothpaste and soap again until August 28, 2018. (¶ 10.)

           On September 22, 2018, Matevousian ordered Plaintiff “moved into a filthy cell

   formerly occupied by a mental health prisoner,” and denied Plaintiff soap or disinfectant

   with which to clean the cell. (¶ 16.) Plaintiff subsequently filed an administrative

   grievance regarding this incident. (¶ 29.)

           From October 17 to 28, 2018, Matevousian again refused to provide Plaintiff with

   toothpaste and soap. (¶ 17.) Additionally, on October 15, 2018, Matevousian ordered

   that Plaintiff’s mail be intercepted and opened. (¶¶ 30–31.) Plaintif f was deprived of

   his mail until October 25, 2018. (¶ 30.) On October 22, 2018, Plaintiff wrote to

   Krueger, detailing the various ways in which Plaintiff felt his legal rights were being

   violated. (¶ 32.)

           On November 2, 2018, Plaintiff appealed one of his previously filed

   administrative grievances to Krueger. (¶ 18.) On November 30, 2018, Krueger stated

   “that he ‘concurs’ with Defendant Matevousian’s denial of soap and toothpaste” to

   Plaintiff. (Id.)

           On November 14, 2018, Plaintiff filed a third administrative grievance, seeking

   redress for the denial of credit for time spent in the Control Unit. (¶ 34.) The following

   morning, ADX officials told Plaintiff that he must either “accept a pork meal or not eat at

   all.” (¶ 34.) Plaintiff is Muslim. (Id.) At the evening meal the same day, ADX officials

   again required Plaintiff to either eat a pork meal or not eat at all. (¶ 35.) On November

   16, 2018, Matevousian ordered ADX officials not to provide Plaintiff with his morning

   meal. (¶ 36.)

                                                3
Case 1:19-cv-02517-WJM-KLM Document 53 Filed 09/17/20 USDC Colorado Page 4 of 28




          On November 29, 2018, the toilet in Plaintiff’s cell began continuously flushing.

   (¶ 37.) The toilet flushed all day and night for thirteen days, preventing Plaintiff from

   being able to sleep. (Id.) Plaintiff made numerous written and verbal requests for

   assistance with this issue, but Matevousian ordered ADX officers to ignore it. (Id.)

          On December 19, 2018, Plaintiff attended an “Administrative Remedy

   Resolution” with the Control Unit’s Case Manager, regarding the denial of credit for

   Control Unit time. (¶ 38.) The Case Manager stated to Plaintiff that “all you have to do

   is cooperate with the Warden, like he said, and all this will end.” (Id.) On February 19,

   2019, Matevousian again ordered that Plaintiff be denied credit for time spent in the

   Control Unit. (¶ 40.)

          From May 15 to 28, 2019, Matevousian again refused to provide Plaintiff with

   toothpaste and soap. (¶ 21.)

          Finally, Plaintiff asserts that almost a year later,

                 The week of March 31, 2020, I received no soap/toothpaste;
                 the week of April 13, 2020, at 8:45 a.m., [Control Unit
                 Counselor Rodney Leggitt] delivers soap/toothpaste to
                 prisoners who are to receive this benefit[.] All receive their
                 issue, except Plaintiff; April 14, 2020, 9:55 a.m., Plaintiff had
                 to stop [Leggitt] and tell him that I received no hygiene.
                 [Leggitt's] response was "I didn't get you"; April 15, 2020,
                 9:00 a.m., Plaintiff receives soap/toothpaste; the week of
                 April 20, 2020, [Leggitt] once again delivers hygiene to all
                 prisoners, except Plaintiff; April 21, 2020, 10:22 a.m.,
                 Plaintiff once again has to stop [Leggitt] to question why I
                 am again denied soap/toothpaste. [Leggitt's] response is: "I
                 forgot you again."5


          5
             These block-quoted allegations appear in Plaintiff’s PI Motion. (ECF No. 38 at 2.)
   While the Court will consider these allegations in ruling on Plaintiff’s PI Motion, it will not
   consider them in ruling on Defendants’ Motion to Dismiss (ECF No. 19). See Mobley v.
   McCormick, 40 F.3d 337, 340 (10th Cir. 1994) (in ruling on a 12(b)(6) motion to dismiss, a court

                                                  4
Case 1:19-cv-02517-WJM-KLM Document 53 Filed 09/17/20 USDC Colorado Page 5 of 28




   (ECF No. 38 at 2.)

          Seeking damages as well as declaratory and injunctive relief, Plaintiff brings a

   Fifth Amendment procedural due process claim against Defendants, asserting that he

   has a constitutionally protected interest in toothpaste and soap, and that Def endants

   deprived him of these items without constitutionally sufficient process. (ECF No. 1.)

   Plaintiff additionally asserts a First Amendment retaliation claim against Defendants,

   claiming that the adverse actions they subjected him to, as outlined above, were taken

   in response to Plaintiff filing administrative grievances. (Id.) And in his PI Motion,

   Plaintiff asks the Court to enter

                  a preliminary and permanent injunction ordering defendants
                  Matevousian and Krueger to cease the denial of the Federal
                  benefit legislated by Congress i.e., soap and toothpaste, and
                  restore hygiene service i.e., soap and toothpaste to Plaintif f
                  O’Banion and to all prisoners confined in the ADX–MAX
                  Control Unit and SHU as is Federal law.

   (ECF No. 38 at 1 (citing ECF No. 1 at 21, ¶ 45).)

   B.     Procedural History

          Plaintiff filed his Complaint on September 3, 2019 (ECF No. 1), and his PI Motion

   on April 27, 2020 (ECF No. 38). On May 18, 2020, Defendants filed their Response to

   Plaintiff’s PI Motion. (ECF No. 41.) On June 30, 2020, the Magistrate Judge entered

   her First Recommendation, concluding that the PI Motion should be denied. (ECF No.

   43.) On July 14, 2020, Defendants filed their Partial Objection to the First

   Recommendation (ECF No. 45), and Plaintiff filed his Partial Objection to the First



   is generally limited to the four corners of the complaint).

                                                     5
Case 1:19-cv-02517-WJM-KLM Document 53 Filed 09/17/20 USDC Colorado Page 6 of 28




   Recommendation on August 17, 2020 (ECF No. 49).

          On December 23, 2019, Defendants filed their Motion to Dismiss, arguing that

   dismissal of Plaintiff’s claims is appropriate under Federal Rules of Civil Procedure

   12(b)(2) and 12(b)(6). The same day, Defendants also filed their Motion for Partial

   Summary Judgment. (ECF No. 20.) On January 15, 2020, Plaintiff filed his Response

   to Defendants’ Motion to Dismiss (ECF No. 24), and Plaintiff filed his Response to

   Defendants’ Motion for Partial Summary Judgment (ECF No. 26) the following day.

   Respectively on February 5 and 7, 2020, Defendants filed their Reply as to their Motion

   to Dismiss (ECF No. 34), and their Brief in Support of their Motion for Partial Summary

   Judgment (ECF No. 36).

          On August 14, 2020, the Magistrate Judge entered her Second

   Recommendation, concluding that Defendants’ Motion to Dismiss should be granted in

   part and denied in part, and that Defendants’ Partial Motion for Summary Judgment

   should be granted. (ECF No. 48.) On August 31, 2020, Plaintiff filed his Motion to

   Obtain Partial Reconsideration by Magistrate Judge Mix, which the Court will construe

   as an objection to Judge Mix’s Second Recommendation.6 (ECF No. 51.) On

   September 14, 2020, Defendants filed a Response to Plaintiff’s Objection. (ECF No.

   52.)




          6
            See, e.g., McAdams v. CitiFinancial Mortg. Co., Inc. of N.Y., 2007 WL 9706512, at *2
   (M.D. La. Mar. 1, 2007) (a motion for reconsideration of magistrate judge’s report and
   recommendation is “an improper vehicle by which to express disagreement therewith”).

                                                 6
Case 1:19-cv-02517-WJM-KLM Document 53 Filed 09/17/20 USDC Colorado Page 7 of 28




                                     II. LEGAL STANDARDS

   A.     Review of a Magistrate Judge’s Recommendation

          When a magistrate judge issues a recommendation on a dispositive matter,

   Federal Rule of Civil Procedure 72(b)(3) requires that the district judge “determine de

   novo any part of the magistrate judge’s [recommendation] that has been properly

   objected to.” An objection to a recommendation is properly made if it is both timely and

   specific. United States v. One Parcel of Real Prop. Know n as 2121 E. 30th St., 73 F.3d

   1057, 1059 (10th Cir. 1996). An objection is suf ficiently specific if it “enables the district

   judge to focus attention on those issues—factual and legal—that are at the heart of the

   parties’ dispute.” Id. In conducting its review, “[t]he district court judge may accept,

   reject, or modify the recommendation; receive further evidence; or return the matter to

   the magistrate judge with instructions.” Id.

   B.     Review of a Pro Se Plaintiff’s Pleadings

          The Court must construe a pro se plaintiff’s pleadings “liberally”—that is, “to a

   less stringent standard than formal pleadings filed by lawyers.” Smith v. United States,

   561 F.3d 1090, 1096 (10th Cir. 2009). It is not, how ever, “the proper function of the

   district court to assume the role of advocate for the pro se litigant.” Id.; see also Dunn

   v. White, 880 F.2d 1188, 1197 (10th Cir. 1989) (“[W ]e will not supply additional facts,

   nor will we construct a legal theory for plaintiff that assumes facts that have not been

   pleaded.”).

   C.     Rule 12(b)(2) Motion to Dismiss

          The purpose of a motion to dismiss under Rule 12(b)(2) is to determine whether

   the Court has personal jurisdiction over a defendant. The plaintiff bears the burden of

                                                  7
Case 1:19-cv-02517-WJM-KLM Document 53 Filed 09/17/20 USDC Colorado Page 8 of 28




   establishing personal jurisdiction, and may satisfy this burden by making a prima facie

   showing that personal jurisdiction over the defendants obtains. Dudnikov v. Chalk &

   Vermilion Fine Arts, Inc., 514 F.3d 1063, 1070 (10th Cir. 2008). If the presence or

   absence of personal jurisdiction can be established by reference to the complaint, the

   Court need not look further. Id. The plaintiff, however, may also make this prima facie

   showing by putting forth evidence that, if proven to be true, would support jurisdiction

   over the defendant. Id. “[A]ny factual disputes in the parties’ affidavits must be

   resolved in plaintiff’s favor.” Id.

   D.     Rule 12(b)(6) Motion to Dismiss

          Under Federal Rule of Civil Procedure 12(b)(6), a party may move to dismiss a

   claim in a complaint for “failure to state a claim upon which relief can be granted.” The

   Rule 12(b)(6) standard requires the Court to “assume the truth of the plaintiff’s

   well-pleaded factual allegations and view them in the light most favorable to the

   plaintiff.” Ridge at Red Hawk, LLC v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007).

   In ruling on such a motion, the dispositive inquiry is “whether the complaint contains

   ‘enough facts to state a claim to relief that is plausible on its face.’” Id. (quoting Bell Atl.

   Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Granting a motion to dismiss “is a harsh

   remedy which must be cautiously studied, not only to effectuate the spirit of the liberal

   rules of pleading but also to protect the interests of justice.” Dias v. City & Cnty. of

   Denver, 567 F.3d 1169, 1178 (10th Cir. 2009) (internal quotation marks omitted).

   “Thus, ‘a well-pleaded complaint may proceed even if it strikes a savvy judge that actual

   proof of those facts is improbable, and that a recovery is very remote and unlikely.’” Id.

   (quoting Twombly, 550 U.S. at 556).

                                                  8
Case 1:19-cv-02517-WJM-KLM Document 53 Filed 09/17/20 USDC Colorado Page 9 of 28




   E.     Rule 56 Motion for Summary Judgment

          Summary judgment is appropriate only if there is no genuine issue of material

   fact and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P.

   56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Henderson v. Inter-Chem

   Coal Co., Inc., 41 F.3d 567, 569 (10th Cir. 1994). W hether there is a genuine dispute

   as to a material fact depends upon whether the evidence presents a sufficient

   disagreement to require submission to a jury or, conversely, is so one-sided that one

   party must prevail as a matter of law. Anderson v. Liberty Lobby, 477 U.S. 242, 248–49

   (1986); Stone v. Autoliv ASP, Inc., 210 F.3d 1132 (10th Cir. 2000). The Court must

   resolve factual ambiguities against the moving party, thus favoring the right to a trial.

   Houston v. Nat’l Gen. Ins. Co., 817 F.2d 83, 85 (10th Cir. 1987).

                                            III. ANALYSIS

   A.     First Recommendation (ECF No. 43)

          Plaintiff’s PI Motion seeks a preliminary and permanent injunction ordering

   Defendants to restore the provision of toothpaste and soap to him and to all other

   prisoners confined in the ADX Control Unit and SHU.7 (ECF No. 38 at 1 (citing ECF No.

   1 at 21, ¶ 45).) In their Response to Plaintif f’s PI Motion, Defendants argue that

   Plaintiff’s request for injunctive relief is moot, and that in any event, Plaintiff fails to

   demonstrate that he is entitled to the injunctive relief he seeks.8 (ECF No. 41.)


          7
             The Court agrees with Defendants that Plaintiff does not attempt to and accordingly
   has failed to establish his standing to seek injunctive relief on behalf of any other ADX inmate.
          8
             At the outset, the Court further agrees with Defendants that, given the procedural
   posture of this case, entering a permanent injunction would be inappropriate at this time. See
   Fisher v. Okla. Health Care Auth., 335 F.3d 1175, 1180 (10th Cir. 2003) (party seeking

                                                   9
Case 1:19-cv-02517-WJM-KLM Document 53 Filed 09/17/20 USDC Colorado Page 10 of 28




          The Magistrate Judge recommended that Plaintiff’s PI Motion be denied. (ECF

   No. 43.) In particular, the Magistrate Judge concluded that Plaintiff’s request for

   injunctive relief is not moot, but agreed with Defendants that, because Plaintiff fails to

   establish a sufficient risk of irreparable harm, he is not entitled to a preliminary

   injunction. (Id.) The Court agrees with this analysis.

          1.     Mootness

          In their Objection, Defendants argue that the Magistrate Judge erred in

   concluding that Plaintiff’s claims are not moot. (ECF No. 45.) Defendants’ Objection

   was timely, and sufficiently specific to trigger the Court’s de novo review as to this

   aspect of the Recommendation. See Fed. R. Civ. P. 72(b)(3); 2121 E. 30th St., 73 F.3d

   at 1059.

          The Court lacks subject matter jurisdiction over Plaintiff’s request for injunctive

   relief if it is moot. See Rio Grande Silvery Minnow v. Bureau of Reclamation, 601 F.3d

   1096, 1109 (10th Cir. 2010). “Mootness is standing set in a time frame: The requisite

   personal interest that must exist at the commencement of the litigation (standing) must

   continue throughout its existence (mootness).” Prison Legal News v. Fed. Bureau of

   Prisons, 944 F.3d 868, 879 (10th Cir. 2019) (internal quotation marks omitted).

   “Mootness is a threshold issue because the existence of a live case or controversy is a

   constitutional prerequisite to federal court jurisdiction.” Id. “When a party seeks only

   equitable relief, as here, past exposure to alleged illegal conduct does not establish a

   present live controversy if unaccompanied by any continuing present effects.”



   permanent injunction must show, among other things, “actual success on the merits”).

                                                10
Case 1:19-cv-02517-WJM-KLM Document 53 Filed 09/17/20 USDC Colorado Page 11 of 28




   McClendon v. City of Albuquerque, 100 F.3d 863, 867 (10th Cir. 1996). “A party

   claiming that there is no longer a live case or controversy bears the burden of

   demonstrating mootness.” Kan. Judicial Review v. Stout, 562 F.3d 1240, 1245 (10th

   Cir. 2009).

             The Court’s mootness analysis turns in part on the particulars of ADX policy

   regarding the provision of hygiene products to inmates. Defendants assert that “[i]n

   August 2018, [ ] ADX amended its policy regarding the provision and distribution of

   hygiene products to inmates” (“August 2018 Policy”). (ECF No. 41-1 at 3, ¶ 6.) A July

   23, 2018 “Inmate Bulletin” sets forth the August 2018 Policy as follows:

                   Effective Wednesday, August 15, 2018, hygiene supplies
                   will be provided to indigent inmates only. An indigent inmate
                   is defined as an inmate who has not had a trust fund
                   account balance of at least $6.00 for the past 30 days.

                   For those inmates whose funds are encumbered, you will be
                   evaluated by your Unit Team on a case-by-case basis to
                   determine if these items are appropriate for issue.

                   Non-Indigent inmates may purchase hygiene products from
                   the commissary.

   (Id. at 7.)

             An August 3, 2018 Inmate Bulletin further provides that, under the August 2018

   Policy,

                   The following hygiene items are available to ALL inmates:

                          Toilet paper
                          Razors
                          Toothbrushes
                          Combs

                   The following items will be available each week to indigent
                   inmates and those inmates with encumbered funds after

                                                 11
Case 1:19-cv-02517-WJM-KLM Document 53 Filed 09/17/20 USDC Colorado Page 12 of 28




                  review of their account:

                  1 – tube toothpaste
                  4 – packets deodorant
                  1 – bottle “All-in-One” Shave, Shower, & Shampoo **
                         **This item replaces shaving cream, shampoo and
                           bar soap.

                  For all others, the above items are available through the
                  institution commissary.

   (Id. at 9 (emphasis in original).)

          On May 18, 2020, ADX released another Inmate Bulletin, which indicated that its

   policy regarding the provision of hygiene products to inmates had been amended as

   follows (“May 2020 Policy”):

                  Beginning with the issuance of this bulletin, hygiene supplies
                  will be available upon request to each inmate in B-Unit (and
                  any ADX inmate in disciplinary segregation status) on
                  Evening Watch in conjunction with the issuance of cleaning
                  supplies on Tuesdays. The following hygiene products will
                  be available:

                  1 – tube toothpaste
                  4 – packets deodorant
                  1 – bottle “All-in-One” Shave, Shower, & Shampoo

                  Additional hygiene supplies are still available for purchase
                  through the institution commissary.

   (Id. at 11.)

          Initially, Defendants point out that the specific injunctive relief Plaintiff requests is

   an order directing Defendants to “restore hygiene service i.e., soap and toothpaste to

   Plaintiff O’Banion and to all prisoners confined in the ADX[ ] Control Unit and SHU.”

   (ECF No. 38 at 7 (citing ECF No. 1 at 21, ¶ 45).) Defendants contend that Plaintiff’s

   request for a preliminary injunction consequently is moot because, “[u]nder the May


                                                 12
Case 1:19-cv-02517-WJM-KLM Document 53 Filed 09/17/20 USDC Colorado Page 13 of 28




   2020 Policy Amendment, all Control Unit and disciplinary segregation-status inmates at

   ADX will be provided with hygiene items, including soap and toothpaste, free of charge

   on an ongoing basis.” (Id.) In other words, Defendants argue that Plaintiff’s PI Motion

   is moot because “the May 2020 Policy Amendment provides the relief Plaintiff seeks in

   his motion.” (ECF No. 41 at 8.)

          This argument is clearly without merit. As Defendants themselves acknowledge,

   the relief Plaintiff ultimately seeks is weekly provisions of toothpaste and soap. Plaintiff

   was supposed to receive these items on a weekly basis under the August 2018 Policy,

   but he describes many instances in which he did not. The May 2020 Policy appears to

   be, in effect, identical to the August 2018 Policy, with the exception that Plaintiff now

   must request toothpaste and soap if he is to receive those items. At this stage of the

   proceedings, it is an entirely open question whether Plaintiff will actually receive his

   weekly provisions of toothpaste and soap under the May 2020 Policy. It therefore is

   impossible to afford credence to Defendants’ argument that the May 2020 Policy

   “provides the relief Plaintiff seeks” in his PI Motion. Accordingly, Defendants have

   failed to carry their burden of establishing that Plaintiff’s request for injunctive relief is

   moot, and Defendants’ Objection as to this aspect of the First Recommendation is

   overruled. See Kan. Judicial Review, 562 F.3d at 1245. The Court will adopt the First

   Recommendation in this respect.

          2.     Irreparable Harm

          The Magistrate Judge concluded that Plaintiff’s PI Motion should be denied

   because Plaintiff has failed to demonstrate a sufficient risk of irreparable harm. (ECF

   No. 43.) Plaintiff’s Objection (ECF No. 49) is sufficiently specific to trigger the Court’s

                                                  13
Case 1:19-cv-02517-WJM-KLM Document 53 Filed 09/17/20 USDC Colorado Page 14 of 28




   de novo review as to this aspect of the First Recommendation. See Fed. R. Civ. P.

   72(b)(3); 2121 E. 30th St., 73 F.3d at 1059.

          “To obtain a preliminary injunction, the moving party must demonstrate four

   factors: (1) a likelihood of success on the merits; (2) a likelihood that the movant will

   suffer irreparable harm in the absence of preliminary relief; (3) that the balance of

   equities tips in the movant’s favor; and (4) that the injunction is in the public interest.”

   RoDa Drilling Co. v. Siegal, 552 F.3d 1203, 1208 (10th Cir. 2009). “[C]ourts should be

   especially cautious when granting an injunction that requires the nonmoving party to

   take affirmative action—a mandatory preliminary injunction—before a trial on the merits

   occurs.” Id. (footnote omitted). Courts require a party seeking a mandatory injunction

   “to make a heightened showing of the four factors.” Id. at 1209. “[B]ecause a

   preliminary injunction is an extraordinary remedy, the right to relief must be clear and

   unequivocal.” Beltronics, USA, Inc. v. Midwest Inventory Distrib., LLC, 562 F.3d 1067,

   1070 (10th Cir. 2009) (internal quotation marks omitted).

          “Because a showing of probable irreparable harm is the single most important

   prerequisite for the issuance of a preliminary injunction, the moving party must first

   demonstrate that such injury is likely before the other requirements for issuance of an

   injunction will be considered.” Dominion Video Satellite, Inc. v. Echostar Satellite Corp.,

   356 F.3d 1256, 1260 (10th Cir. 2004) (internal quotation marks omitted). “[A] plaintiff

   satisfies the irreparable harm requirement by demonstrating a significant risk that he or

   she will experience harm that cannot be compensated after the fact by monetary

   damages.” RoDa Drilling, 552 F.3d at 1210. Further, in order to demonstrate

   irreparable harm, the movant “must show that the injury complained of is of such

                                                 14
Case 1:19-cv-02517-WJM-KLM Document 53 Filed 09/17/20 USDC Colorado Page 15 of 28




   imminence that there is a clear and present need f or equitable relief to prevent

   irreparable harm." Heideman v. S. Salt Lake City, 348 F.3d 1182, 1189 (10th Cir. 2003)

   (internal quotation marks omitted; alteration removed; emphasis in original).

          In his PI Motion, Plaintiff argues that Defendants’ refusal to provide him with

   weekly toothpaste and soap increases the likelihood that he will contract COVID-19 and

   become seriously ill or die. (ECF No. 38.) While the Court is sympathetic to Plaintiff’s

   fears, it agrees with the Magistrate Judge that Plaintiff has failed to demonstrate a

   sufficient risk that such an outcome will actually occur.

          The Court initially takes note of the following crucial and uncontested facts: (1)

   Plaintiff is only forty years old (ECF No. 41-3 at 20, ¶ 51); (2) Plaintiff has no underlying

   health conditions (id.); and (3) there have been zero confirmed cases of COVID-19

   within the inmate and staff population of ADX, as well as zero confirmed cases within

   FCC Florence more broadly. (Id. at 2, ¶ 5.) Given Plaintiff’s age and lack of underlying

   conditions, Plaintiff is not at an increased risk of severe illness from COVID-19 as

   compared to the general population, and this fact weighs significantly against his

   argument that he is at an imminent risk of serious illness or death. 9 And the fact that

   there has not been a single case of COVID-19 at ADX, or any of the other facilities

   within FCC Florence, further casts serious doubt on the likelihood that Plaintif f will

   imminently become seriously ill or die.

          Moreover, in addition to the numerous precautions regarding COVID-19 BOP



          9
             See Groups at Higher Risk for Severe Illness, Centers for Disease Control and
   Prevention, available at https://www.cdc.gov/coronavirus/2019-nCoV/index.html (last updated
   Sept. 11, 2020).

                                                15
Case 1:19-cv-02517-WJM-KLM Document 53 Filed 09/17/20 USDC Colorado Page 16 of 28




   has taken on a national level (see id. at 3–9, ¶¶ 7–21), FCC Florence and ADX in

   particular have taken significant steps to curtail the spread and transmission of the

   virus, and indeed, to prevent it from entering the facility entirely. For instance, FCC

   Florence has (1) provided inmates and staff with information and education as to best

   practices in limiting the spread of the virus (id. at 10–12, ¶¶ 26–28); (2) implemented

   extensive testing, screening, and quarantine procedures (id. at 12–18, ¶¶ 29–46); (3)

   provided inmates and staff with personal-protective equipment (id. at 14, ¶ 31; 18,

   ¶ 48); and (4) “prioritiz[ed] immediate medical care for anyone who claims symptoms

   indicative of a COVID-19 infection” (id. at 16, ¶ 36). It cannot be doubted that these

   measures further decrease the risk that Plaintiff will contract the virus in the first place,

   much less become seriously ill or die.

          In sum, given (1) not a single case of COVID-19 has been confirmed at FCC

   Florence; (2) Plaintiff is not at an increased risk of serious illness or death should he

   contract COVID-19; and (3) ADX and FCC Florence have instituted significant

   measures directed at preventing the transmission of and mitigating the harm from

   COVID-19, the Court concludes that Plaintiff has failed to demonstrate a sufficient risk

   of irreparable harm. See, e.g., Betancourt Barco v. Price, — F. Supp. 3d —, 2020 W L

   2099890, at *9 (D.N.M. May 1, 2020) (concluding that the inmate-plaintiffs failed to

   demonstrate irreparable harm because they “have not shown that they have medical

   conditions that put them at a higher risk of serious illness or death should they contract

   COVID-19 or that the safeguards and precautions in place at [their facility] are

   inadequate to prevent them from being exposed to COVID-19").

          For the reasons set forth above, the First Recommendation (ECF No. 43) is

                                                 16
Case 1:19-cv-02517-WJM-KLM Document 53 Filed 09/17/20 USDC Colorado Page 17 of 28




   adopted. Because Plaintiff has failed to demonstrate a sufficient risk of irreparable

   harm, his PI Motion is denied.

   B.     Second Recommendation (ECF No. 48)

          1.      Defendants’ Motion to Dismiss (ECF No. 19)

                  a.      Personal Jurisdiction Over Krueger

          Defendants argue, and the Magistrate Judge agreed, that the Court lacks

   personal jurisdiction over Krueger. The only reference to personal jurisdiction in

   Plaintiff’s Objection (ECF No. 49) is in the following quotation: “‘District court erred in

   deciding motion to dismiss for lack of personal jurisdiction under Rule 12(b)(2) without

   giving Plaintiff opportunity to answer defendant’s affidavit and, if need be, to have

   discovery.’10 Therefore, the procedures followed by Defendant Matevousian [were]

   constitutionally [in]sufficient.” (ECF No. 51 at 7 (second alteration in original).) In light

   of Plaintiff’s pro se status, the Court considers Plaintiff’s Objection to be sufficiently

   specific to trigger the Court’s de novo review on this issue. See Fed. R. Civ. P.

   72(b)(3); 2121 E. 30th St., 73 F.3d at 1059.

          “To obtain personal jurisdiction over a nonresident defendant, the plaintiff must

   show that jurisdiction is legitimate under the laws of the forum state and that the

   exercise of jurisdiction does not offend the due process clause of the Fourteenth

   Amendment.” Benton v. Cameco Corp., 375 F.3d 1070, 1075 (10th Cir. 2004).

   Colorado’s long-arm statute confers personal jurisdiction to the maximum extent

   permitted by the Fourteenth Amendment. Dudnikov, 514 F.3d at 1070 (citing Archangel


          10
             Plaintiff incorrectly attributes this quotation to Meetings & Expositions, Inc. v. Tandy
   Corp., 490 F.2d 714 (2d Cir. 1974).

                                                   17
Case 1:19-cv-02517-WJM-KLM Document 53 Filed 09/17/20 USDC Colorado Page 18 of 28




   Diamond Corp. v. Lukoil, 123 P.3d 1187, 1193 (Colo. 2005)). T hus, the Court

   maintains personal jurisdiction over Defendants to the extent that doing so is consistent

   with due process. Id.

          “[T]o exercise jurisdiction in harmony with due process, defendants must have

   ‘minimum contacts’ with the forum state, such that having to defend a lawsuit there

   would not ‘offend traditional notions of fair play and substantial justice.’” Dudnikov, 514

   F.3d at 1070 (quoting Int’l Shoe Corp. v. Washington, 326 U.S. 310, 316 (1945)). “A

   court may, consistent with due process, assert specific jurisdiction over a nonresident

   defendant if the defendant has purposefully directed his activities at residents of the

   forum, and the litigation results from alleged injuries that arise out of or relate to those

   activities.” OMI Holdings, Inc. v. Royal Ins. Co. of Can., 149 F.3d 1086, 1090–91 (10th

   Cir. 1998) (internal quotation marks omitted; emphasis in original). A court may also

   exercise “general” personal jurisdiction over a defendant, where jurisdiction is not

   related to the events giving rise to the suit, if the defendant’s “affiliations with the State

   are so continuous and systematic so as to render them essentially at home in the forum

   State.” Daimler AG v. Bauman, 571 U.S. 117, 128 (2014) (internal quotation marks

   omitted).

          Initially, Plaintiff asserts that Krueger, as BOP’s North Central Regional Director,

   “had [r]egional oversight for the operations of” ADX (¶ 5), and that he has supervisory

   responsibility over Matevousian (¶ 24). Plaintiff further makes a host of vague and

   conclusory allegations against Krueger, including: (1) Matevousian “had the approval” of

   Krueger in denying Plaintiff toothpaste and soap (¶ 15); (2) Krueger “concurr[ed],

   plann[ed], and aide[d] and abett[ed] with Defendant Matevousian” (¶ 24); (3) Krueger

                                                 18
Case 1:19-cv-02517-WJM-KLM Document 53 Filed 09/17/20 USDC Colorado Page 19 of 28




   “did not adequately supervise Defendant Matevousian” (¶ 43); and (4) Krueger

   “encourag[ed] the continuation” of Matevousian’s alleged misconduct (id.). The Court

   need not and will not accept these conclusory allegations as true. See Ridge at Red

   Hawk, 493 F.3d at 1177. And in any event, “it is not reasonable to suggest that federal

   prison officials may be hauled into court simply because they have regional and

   national supervisory responsibilities over facilities within a forum state.” Hill v. Pugh, 75

   F. App’x 715, 719 (10th Cir. 2003).

          The only arguably well-pled allegation in Plaintiff’s Complaint probative of

   personal jurisdiction over Krueger is that, after Plaintiff appealed one of his

   administrative grievances to Krueger, “Krueger state[d] that he ‘concurs’ with Defendant

   Matevousian’s denial of soap and toothpaste.” (¶ 18.) Given Plaintiff’s pro se status,

   the Court can reasonably infer from this allegation that Krueger communicated his

   approval of Matevousian’s actions to Plaintiff via mail sent to ADX.

          In the Court’s view, Krueger’s single contact with Colorado arising out of his

   denial of Plaintiff’s administrative grievance is insufficient for the Court to assert

   personal jurisdiction over him. See C5 Med. Werks, LLC v. CeramTec GMBH, 937

   F.3d 1319, 1323–24 (10th Cir. 2019). The Tenth Circuit has “repeatedly held that the

   mere fact that individuals . . . residing in other states, review and deny inmate

   grievances for prisoners housed in Colorado is insufficient to render them subject to

   personal jurisdiction in Colorado.” Gowadia v. Stearns, 596 F. App’x 667, 670 (10th Cir.

   2014) (citing Durham v. Hood, 412 F. App’x 127, 130 (10th Cir. 2011)) (internal

   quotation marks omitted). The Court accordingly concludes that Plaintiff has failed to

   demonstrate that personal jurisdiction exists over Krueger, and Defendants’ Motion to

                                                 19
Case 1:19-cv-02517-WJM-KLM Document 53 Filed 09/17/20 USDC Colorado Page 20 of 28




   Dismiss will be granted as to all claims against Krueger. Plaintiff’s claims against

   Krueger will be dismissed without prejudice. See Brereton v. Bountiful City Corp., 434

   F.3d 1213, 1218 (10th Cir. 2006).

                  b.     Bivens Claims Against Matevousian

          Plaintiff brings claims for damages against Matevousian in his individual capacity

   under Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S.

   388 (1971).

          The Magistrate Judge recommended that Plaintiff’s Bivens claims be dismissed

   because they present a “new context” for such claims, and because there are special

   factors counseling hesitation as to extending the Bivens remedy in this case.11

   Plaintiff’s Objection does not address this aspect of the Second Recommendation, so

   the Court reviews only for clear error. See Summers v. Utah, 927 F.2d 1165, 1167

   (10th Cir. 1991). The Court sees no error in the Magistrate Judge’s analysis, and the

   Second Recommendation is therefore adopted as to this aspect of Defendants’ Motion

   to Dismiss. Defendants’ Motion to Dismiss as to Plaintiff’s Bivens claims against

   Matevousian is granted, and those claims are dismissed with prejudice.




          11
               In Bivens, the Supreme Court held that an implied, private right of action for damages
   exists for a Fourth Amendment unlawful search and seizure claim against federal officials. Id.
   The Court, however, has since made clear that “expanding the Bivens remedy is [ ] a disfavored
   judicial activity.” Ziglar v. Abbasi, 137 S. Ct. 1843, 1857 (2017) (internal quotation marks
   omitted). Indeed, for over thirty years, the Court “has consistently refused to extend Bivens to
   any new context or new category of defendants.” Id. (internal quotation marks omitted). In
   particular, “[i]f the case is different in a meaningful way from previous Bivens cases decided by
   [the Supreme Court], then the context is new.” Id. at 1859. In such new contexts, “a Bivens
   remedy will not be available if there are special factors counseling hesitation in the absence of
   affirmative action by Congress.” Id. (internal quotation marks omitted).

                                                  20
Case 1:19-cv-02517-WJM-KLM Document 53 Filed 09/17/20 USDC Colorado Page 21 of 28




                 c.     Claims for Damages Against Matevousian in his Official Capacity

          The Magistrate Judge recommended that Plaintiff’s claims for money damages

   against Matevousian in his official capacity be dismissed because they are barred by

   the Eleventh Amendment. (ECF No. 48.) Plaintiff’s Objection did not specifically

   address this aspect of the Second Recommendation, so the Court reviews only for

   clear error. See Summers, 927 F.2d at 1167. Finding none, the Court adopts this

   portion of the Second Recommendation as well. Defendants’ Motion to Dismiss is

   granted as to Plaintiff’s claims for damages against Matevousian in his official capacity,

   and those claims are dismissed with prejudice.

                 d.     First Amendment Claim, Seeking Injunctive Relief Against
                        Matevousian in his Official Capacity

          The Magistrate Judge concluded that Defendants’ Motion to Dismiss should be

   denied as to Plaintiff’s First Amendment claim for injunctive and declaratory relief.

   (ECF No. 48 at 23.) Defendants did not object to this aspect of the Second

   Recommendation, so the Court reviews only for clear error. See Summers, 927 F.2d at

   1167. The Court sees no clear error in the Magistrate Judge’s analysis, and the

   Second Recommendation is adopted as to this aspect of Defendants’ Motion to

   Dismiss. Defendants’ Motion to Dismiss is denied as to Plaintiff’s First Amendment

   claim for injunctive and declaratory relief.

                 e.     Fifth Amendment Claim, Seeking Injunctive Relief Against
                        Matevousian in his Official Capacity

          The Magistrate Judge further concluded that Defendants’ Motion to Dismiss

   should be granted as to Plaintiff’s Fifth Amendment procedural due process claim.

   Plaintiff’s Objection to this aspect of the Second Recommendation is sufficiently

                                                  21
Case 1:19-cv-02517-WJM-KLM Document 53 Filed 09/17/20 USDC Colorado Page 22 of 28




   specific to trigger the Court’s de novo review. See Fed. R. Civ. P. 72(b)(3); 2121 E.

   30th St., 73 F.3d at 1059.

          Plaintiff argues that he has a constitutionally protected property interest in

   toothpaste and soap, and that Def endants deprived him of this property without

   adequate process in violation of the Fifth Amendment’s due process clause. 12 (See

   ECF Nos. 1, 51.) Defendants counter, and the Magistrate Judge agreed, that Plaintiff

   has failed to adequately plead the existence of a constitutionally protected property

   interest in toothpaste and soap. (See ECF Nos. 19, 48.)

          A prison inmate raising a Fifth Amendment procedural due process claim must

   establish (1) “there exists a liberty or property interest of which [he or she] has been

   deprived,” and (2) “the procedures followed by the [Government] were constitutionally

   [in]sufficient.” Swarthout v. Cooke, 562 U.S. 216, 219 (2011). The Court is “to review

   property and liberty interest claims arising from prison conditions by asking whether the

   prison condition complained of presents ‘the type of atypical, significant deprivation in

   which a State might conceivably create a liberty [or property] interest.’” Cosco v.

   Uphoff, 195 F.3d 1221, 1224 (10th Cir. 1999) (per curiam ) (quoting Sandin v. Conner,

   515 U.S. 472, 477–84 (1995)) (alteration in original; footnote omitted).

          For instance, in Sandin, the Supreme Court held that the inmate-plaintiff lacked a

   constitutionally protected liberty interest in being free from temporarily placed in

          12
              Defendants argue that Plaintiff’s failure in his Complaint to explain why he cannot
   purchase items from the commissary is fatal to his claim. In the Court’s view, this argument is a
   nonstarter. To the extent Plaintiff’s allegations in this respect are too vague to be entitled
   credence (a highly questionable proposition), in light of Plaintiff’s pro se status, the Court can
   easily infer that he cannot purchase items from the commissary simply because he is indigent.
   And in any event, Defendants themselves concede that Plaintiff cannot purchase items from the
   commissary because his inmate trust account is “encumbered.” (ECF No. 41 at 5.)

                                                  22
Case 1:19-cv-02517-WJM-KLM Document 53 Filed 09/17/20 USDC Colorado Page 23 of 28




   disciplinary administrative segregation. Sandin, 515 U.S. at 487. In so holding, the

   Court noted that “[d]iscipline by prison officials in response to a wide range of

   misconduct falls within the expected perimeters of [a] sentence imposed by a court of

   law,” id. at 485, and that the plaintiff’s “confinement did not exceed similar[ ] . . .

   confinement in either duration or degree of restriction.” Id. at 486.

          Similarly, in Cosco, the inmate-plaintiff argued that he had a constitutionally

   protected property interest in possessing personal “hobby” and legal materials in his

   cell. 195 F.3d at 122. Prison officials had limited the amount of personal property

   inmates could keep in their cells in response to the m urder of a corrections officer. Id.

   The Tenth Circuit held that, under the circumstances, such a deprivation was not “the

   type of atypical, significant deprivation [of their existing cell property privileges] in which

   a State might create a [property] interest.” Id. at 1224 (internal quotation marks

   omitted; alterations in original).

          In the Court’s view, the facts alleged by Plaintiff present far different, and far

   more severe and atypical circumstances than those present in Sandin and Cosco. The

   Court notes initially that hygiene products are a basic human necessity. Their

   importance cannot be overstated, especially in light of the COVID-19 pandemic.

   Moreover, it is crucial that, on the allegations, the deprivation of hygiene products was

   not effected in response to any kind of disciplinary infraction as in Sandin, or for safety

   reasons as in Cosco. Indeed, the refusal to provide Plaintiff with toothpaste and soap

   was either done completely arbitrarily, or worse, in retaliation for Plaintiff’s alleged

   exercise of his First Amendment rights. As such, the Court has little difficulty in

   concluding Plaintiff has plausibly alleged that the deprivation of toothpaste and soap, in

                                                 23
Case 1:19-cv-02517-WJM-KLM Document 53 Filed 09/17/20 USDC Colorado Page 24 of 28




   many cases for almost two weeks at a time, constitutes an “atypical and significant

   hardship on the inmate in relation to the ordinary incidents of prison life.” Sandin, 515

   U.S. at 484.

          Finding that Plaintiff has plausibly alleged a constitutionally protected property

   interest in toothpaste and soap, the question remains whether the process by which

   Defendants denied him of those hygiene products was constitutionally sufficient. See

   Swarthout, 562 U.S. at 219. The parties have not proffered any arguments regarding

   what is or is not constitutionally sufficient process under these circumstances, but it is

   clear from Plaintiff’s allegations that no pre-deprivation notice or any other similar

   process was provided to him. While at this stage of the proceedings the Court will not

   speculate as to the extent of process to which Plaintiff may be entitled, it is enough for

   now to note that he was constitutionally entitled to some pre-deprivation process, and

   yet he received none. See Wolff v. McDonnell, 418 U.S. 539, 558–570 (1974).

   Accordingly, Plaintiff has plausibly alleged that Defendants violated his right under the

   Fifth Amendment to procedural due process. The Second Recommendation in this

   respect is therefore rejected, and Defendants’ Motion to Dismiss as to Plaintiff’s Fifth

   Amendment claim is denied.

                  f.    Eighth Amendment Claim, Seeking Injunctive Relief Against
                        Matevousian in his Official Capacity

          In her Second Recommendation, the Magistrate Judge assumed without

   deciding that Plaintiff intends to assert an Eighth Amendment claim, and concluded that

   Plaintiff has failed to plausibly allege a violation of the Eighth Amendment. The

   Magistrate Judge accordingly recommended that Defendants’ Motion to Dismiss be


                                                24
Case 1:19-cv-02517-WJM-KLM Document 53 Filed 09/17/20 USDC Colorado Page 25 of 28




   granted as to Plaintiff’s Eighth Amendment claim, to the extent he brings such a claim

   at all.

             In the Court’s view, even in light of Plaintiff’s pro se status, Plaintiff’s Complaint

   cannot reasonably be read as asserting an Eighth Amendment claim. Plaintiff’s Fifth

   and First Amendment claims are clearly set forth in the headings “Claim One,” and

   “Claim Two,” respectively. There is no “Claim Three” or Eighth Amendment heading, or

   any other indication that Plaintiff intends to bring an Eighth Amendment claim. Indeed,

   Plaintiff’s Complaint does not appear to mention the Eighth Amendment at all. While

   Plaintiff’s Complaint is entitled to a liberal construction, the Court will not craft a legal

   theory on his behalf. See Dunn, 880 F.2d at 1197. The Second Recommendation is

   accordingly rejected to the extent it interprets Plaintiff’s Complaint as asserting an

   Eighth Amendment claim.

             2.     Defendants’ Partial Motion for Summary Judgment (ECF No. 20)

             In their Partial Motion for Summary Judgment, Defendants seek judgment on

   Plaintiff’s First Amendment retaliation claims against Matevousian and Krueger on the

   basis that Plaintiff failed to administratively exhaust those claims. In her Second

   Recommendation, the Magistrate Judge agreed and concluded that this Motion (ECF

   No. 20) should be granted. Plaintiff’s Objection did not address this aspect of the

   Second Recommendation, so the Court reviews only for clear error. See Summers,

   927 F.2d at 1167. Finding none, the Court adopts this portion of the Second

   Recommendation, and Defendants’ Partial Motion for Summary Judgment is granted.

   Defendants will be granted judgment on Plaintiff’s First Amendment retaliation claims.



                                                    25
Case 1:19-cv-02517-WJM-KLM Document 53 Filed 09/17/20 USDC Colorado Page 26 of 28




   C.     Leave to Amend

          The Court will grant to Plaintiff a limited leave to amend his complaint. Any

   amended complaint filed by Plaintiff may only assert new, additional allegations in an

   effort to (1) cure the jurisdictional defects in his Fifth Amendment claim against

   Defendant Krueger, and (2) set forth an Eighth Amendment claim for injunctive relief,

   should he wish to raise such a claim. For completeness, Plaintiff is advised that this

   amended complaint may include his Fifth Amendment due process claim, which the

   Court has ruled will go forward.

          Plaintiff is further instructed that he may not attempt to reassert his First

   Amendment claim, because Defendants will be granted judgment on that claim as

   explained above; and he additionally may not attempt to reassert his Bivens claims, or

   his claims for damages against Defendants in their official capacities, as those claims

   will be dismissed with prejudice as further explained above.

                                       IV. CONCLUSION

          For the reasons set forth above, the Court ORDERS as follows:

   1.     The First Recommendation (ECF No. 43) is ADOPTED;

   2.     Plaintiff’s PI Motion (ECF No. 38) is DENIED;

   3.     The Second Recommendation (ECF No. 48) is ADOPTED IN PART and

          REJECTED IN PART as follows:

          a.     The Second Recommendation is ADOPTED as to Defendants’ Motion to

                 Dismiss (ECF No. 19) Plaintiff’s First Amendment claim, and Defendants’

                 Motion for Partial Summary Judgment (ECF No. 20); and

          b.     The Second Recommendation is REJECTED as to Defendants’ Motion to

                                                26
Case 1:19-cv-02517-WJM-KLM Document 53 Filed 09/17/20 USDC Colorado Page 27 of 28




                Dismiss Plaintiff’s Fifth Amendment claim, and to the extent it interprets

                Plaintiff’s Complaint (ECF No. 1) as raising an Eighth Amendment claim;

   4.    Defendants’ Motion to Dismiss is GRANTED IN PART and REJECTED IN PART

         as follows:

         a.     Defendants’ Motion to Dismiss is GRANTED as to (1) Plaintiff’s Bivens

                claims, (2) Plaintiff’s claims for damages against Defendants in their

                official capacities, and (3) all claims against Defendant Krueger; and

         b.     Defendants’ Motion to Dismiss is DENIED in all other respects;

   5.    Plaintiff’s Bivens claims, and Plaintiff’s claims for damages against Defendants in

         their official capacities, are DISMISSED WITH PREJUDICE;

   6.    Plaintiff’s claims against Defendant Krueger are DISMISSED WITHOUT

         PREJUDICE;

   7.    Defendants’ Motion for Partial Summary Judgment is GRANTED;

   8.    Judgment will enter against Plaintiff and in favor of Defendants consistent with

         the above rulings at the conclusion of this action; and

   9.    Plaintiff is GRANTED LEAVE to file a single amended complaint subject to the

         limits set forth in Part III.C of this Order. Should Plaintiff wish to file an amended

         complaint, he must postmark and mail it to the Office of the Clerk no later than

         October 16, 2020.




                                               27
Case 1:19-cv-02517-WJM-KLM Document 53 Filed 09/17/20 USDC Colorado Page 28 of 28




         Dated this 17th day of September, 2020.


                                                   BY THE COURT:




                                                   William J. Martínez
                                                   United States District Judge




                                            28
